Title: Meeting Minutes of University of Virginia Board of Visitors, 5-7 Apr. 1824, 5 April 1824
From: Jefferson, Thomas
To: 

At a meeting of the Visitors of the University of Virginia held at the sd University on Monday the 5th day of April 1824. as prescribed by the Governor of the Commonwealth, present James Madison, Chapman Johnson, John H. Cocke and Thomas Jefferson.On a view of the Commissions produced, and of a letter from the Governor, dated the 1st day of March last past, it appears that Thomas Jefferson, James Madison, Chapman Johnson, Joseph C. Cabell, George Loyall James Breckenridge and John H. Cocke were on the same 1st day of  the said month of March, appointed by the Governor, with advice of Council, Visitors of the sd University.The board proceeded to the appointment of a Rector and Thomas Jefferson was appointed. and being of opinion that the other officers of the institution continue in office of course, they deem reappointment unnecessary.The legislature, at their late session, having released to the University the paiment of the interest on the sum of 180,000. Dollars advanced by the Literary fund for the accomplishment of it’s buildings, with the view that the institution may be brought into operation with as little delay as practicable, the board now proceeds to take such preparatory measures as can be taken at this time, to carry that view into effect.From accounts and Estimates now rendered by the Bursar and Proctor, it appears that, on the last day of the preceding year 1823. the funds of the University in hand and due of the last loan, and of the arrearages of subscriptions, would be sufficient, when recieved, to pay all debts then existing on any account, and to leave a sum of about 21,000. Dollars applicable to the building of the Rotunda, which with the further sum of 19,370. D 40½ c already paid or provided for, making together the sum of about 40, 500. D. applied, or which may be applied, to that edifice, would put it into a state sufficient for use, until other and more pressing objects shall have been accomplished.They consider the University therefore as having had in hand on the 1st day of this present year 1824. the annuity of this year, clear of all prior claims, as a fund for defraying the current expences of the institution for the present year, for meeting those necessary for procuring Professors, for bringing them into place, for paying any commencements of salaries which may be incurred to the end of the year, and to leave a surplus for contingencies of about 3000. Dollars.They calculate that in future years, in addition to the annuity of 15,000.D. they may count on the rents of 6. Hotels at 150.D. each, of 100. dormitories at 16.D. each. of 9. others smaller at 12.D. each, and an additional rent from 218. students at 12.D. each, for their participation in the use of the public apartments, making a total income of 20,224. Dollars.They are of opinion that to obtain Professors of the first order of science in their respective lines, they must resort principally to Europe; and that persons of  eminence may not be expected to leave a known, for an untried situation but on certain salaries in addition to liberal tuition fees.On this view of their future funds, it is evident that they will not be adequate to the full establishment of the ten Professorships contemplated by the legislature in their act of Jan. 25. 1819. for establishing the University.It is their opinion however that they may, on that income, adventure on the establishment of eight professorships, either immediately, or at a period not distant; and that the branches of science proposed to be taught in the University, may be arranged within the competence of that number for a time, and until future and favorable circumstances may enable them to add others to lighten duly the Professorships thus overcharged with duties.That to be ensured of obtaining characters of the due degree of science, of talents for instruction, and of correct habits & morals, a special Agent be sent to Europe, and of preference to the countries there, using our own language, to make the selection, under necessary instructions, caution and advisement, and to counsel and effect their passage to this country and to the University.That the agent be instructed to procure them for such compensation, within the limits herein prescribed, as he shall find practicable and deem right; that he  offer to each a fixed salary, not less than 1000, nor more than 1500.D. a year with the privilege of recieving the tuition fees required from the students by the regulations of this board, and that he be authorised, if he find it expedient, to assure to each, or any of them, that his salary, together with his fees, shall not be less annually, for five years, than the sum of 2500.D.: and that though the board of visitors retain the power of regulating the  tuition fees from time to time, as circumstances may require, they will not reduce them below the rate now fixed at any time within five years, without the consent of the professor to be affected by such reduction, and at no time thereafter without strong considerations connected with the prosperity of the institution.That a sum of  2000.D. be placed in Great Britain subject to his orders for such advances as may be necessary to the professors on account of salaries; which salaries may commence on the 1st day of October, or on whatever later day they may embark for their destination.That a further sum of 6000.D. be placed in like manner for the purchase of such chemical, astronomical, physical, and mathematical apparatus, and for such text books, as on consultation with the respective professors, each for his department, shall be deemed indispensable for a beginning, and not exceeding in the whole the sum so placed.That the sum of 1500.D. be allowed and advanced to the Agent in full of all compensation for his expenses and services on this mission.Resolved that Francis Walker Gilmer be appointed Agent for the purposes aforesaid; that he proceed on the mission with as little delay as possible, and that he use his best diligence to have the professors in place by the middle of November next, that there may be time for announcing sufficiently, and on certain grounds, the commencement of the institution on the 1st day of February following.That if the monies destined for these advances be not in hand, to save time and disappointment, they be borrowed by the Executive Committee on the credit of the University, from any bank, body, or individual, whatever, to be replaced by the sd monies when recieved.And inasmuch as it is necessary, for the information of the agent, now to specify the sciences to be taught, and their distribution among the professorships, and it may be satisfactory to the professors also to know what their general situation  in the University will be, what and on whom their dependance will be, and the duties expected from them, the board proceeds  to the following enactments. adjourning however for the present until tomorrow.Tuesday April 6th a constant and heavy rain prevented the meeting of the board.Wednesday April 7. 1824.Joseph C Cabell attended with the members present on Monday.In the University of Virginia shall be instituted eight Professorships, to wit 1st of Antient languages. 2dly Modern languages. 3. Mathematics. 4. Natural philosophy. 5. Natural history. 6. Anatomy and Medicine. 7. Moral philosophy. 8. Law.In the school of Antient languages shall be taught the higher grade of the Latin and Greek languages, the Hebrew, rhetoric, belles letters, antient history and antient geography.In the school of Modern languages shall be taught French, Spanish, Italian, German, and the English Language in it’s Anglo-Saxon form; also modern history and modern geography.In the school of Mathematics shall be taught Mathematics generally including the higher branches of Numerical arithmetic, algebra, trigonometry plane and spherical, geometry, mensuration, navigation, conic sections, fluxions or differentials, military and civil architecture.In the school of Natual philosophy shall be taught the laws & properties of bodies generally, including mechanics, statics hydrostatics, hydraulics, pneumatics, acoustics optics and astronomy.In the school of Natural history shall be taught botany, zoology, mineralogy, chemistry, geology, and rural economy.In the school of Anatomy and Medecine shall be taught anatomy, surgery, the history of the progress and theories of medicine, physiology pathology, materia medica & pharmacy.In the school of moral philosophy shall be taught Mental science generally including ideology, general grammar, logic, and ethics.In the school of Law shall be taught the Common and Statute law that of the chancery, the laws Feudal, civil, mercatorial, maritime and of Nature and Nations; and also the principles of government & political economy.This arrangement however shall not be understood as forbidding occasional transpositions of a particular branch of science from one school to another in accommodation of the particular qualifications of different professors.In each of these schools instruction shall be communicated by lessons or lectures, examinations and exercises, as shall be best adapted to the nature of the science, and number of the school; and exercises shall be prescribed to employ the vacant days and hoursThe professors shall be permitted to occupy, rent-free, a pavilion each, with the grounds appropriated to it. they shall also recieve from the funds of the University such compensation as shall have been stipulated by the agent or fixed by the board; and from each student attending them tuition fees as herein after declared.The professors shall permit no waste to be committed in their tenements, and shall maintain the Internal of their Pavilions, and also the windows, doors and locks external during their occupation, in as good repair & condition as they shall have recieved them.The collegiate duties of a professor, if discharged conscientiously, with industry & zeal, being sufficient to engross all his hours of business, he shall engage in no other pursuits of emolument unconnected with the service of the Univty without the consent of the visitors.Every student shall pay to the professor when he attends, if he attends but one, 50D. the session of ten months and an half, if two, 30.D. each, if three or more 25.D. each—and these paiments shall be made in advance, and before his admission into the school. and they shall maintain their dormitories in the condition in which they  recieve them in  like manner as is required of the professors—the Proctor shall in duty attend in both cases to the observance of this requisition.Altho’ as before expressed, the board is in the expectation that they may be able, either immediately or at no distant period, to establish eight professorships; yet some uncertainties in the state of their funds, and other considerations, render it prudent, for the present, to establish seven only; and the school of anatomy being that which it will be most expedient to postpone, they instruct their agent accordingly to make no engagement for an Anatomical professor, or a provisional one only, subject to the future determination of the board. they deem it also expedient that professors of Law and Moral philosophy shall be taken from among the citizens of the United states.Considering as satisfactory the qualifications and character of George Blaettermann, of the city of London, recommended to them as professor of modern languages, the agent is authorised to engage him for that professorship, unless circumstances unknown to this board should, in his judgment  furnish cause to decline in that  engagement, and to proceed to procure one who may  merit more unexceptionably the approbation of the board.The board then proceeded to the appointment of a Professor, and Francis Walker Gilmer was appointed to be professor of law, or of Moral philosophy, at his election, to be signified to the Rector.The Executive committee are authorised to appoint a Collector of the arrears of subscriptions, and are required to take  measures as may be necessary to effect a speedy collection.An act of the last assembly having appropriated to the University for the purchase of a library and apparatus the sum of 50.000. Dollars out of the first monies that may be recieved from the government of the United States on account of the claim of this commonwealth for advances and expenditures during the late war, having also authorised a contingent loan to that amount, by the board of public works, on the credit of the appropriation so made, and it being proper to provide for the reciept and disposal of this money, and for the negociation of the authorised loan to such extent as may be advisable, the board doth therefore resolveFirst that as soon as the money so appropriated or any part thereof, shall be paiable, it be paid to the Bursar of the University, or to his order,; that so much thereof as may be required by the Executive committee, not execeeding 20,000. Dollars, be placed by him in Europe under the controul of the agent hereby deputed to that country, to be employed in the purchase of such books and apparatus as maybe deemed most useful for the commencement of the several schools in the University; and the balance of the money which may be recieved by the Bursar be deposited in bank, subject to the future orders of the the board.Secondly, that the Executive Committee be authorised, if they deem it expedient, in anticipation of the money to be recieved from the General government, to negociate a loan with the board of public works for any sum not exceeding that hereby directed to be placed under the controul of the agent in Europe; and to pledge the monies so to be recieved from the general government for the paiment of the interest and refunding the principal of the loan; and any money  so borrowed by the Executive Committee shall be placed under the controul of the agent in Europe, in lieu of that mentioned in the first resolution, and for the purpose therein specified.And the board adjourned without day.Th: Jefferson Rector